           Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

____________________________________
                                    )
SECURITIES AND EXCHANGE             )
COMMISSION,                         )
                                    )
      Plaintiff,                    )
                                    )                       Civil No.
                  v.                )
                                    )
DENNIS J. MALOUF,                   )
                                    )
      Defendant.                    )
____________________________________)


   APPLICATION OF THE SECURITIES AND EXCHANGE COMMISSION
  FOR AN ORDER UNDER SECTION 20(C) OF THE SECURITIES ACT, SECTION
  21(E) OF THE EXCHANGE ACT, SECTION 209(D) OF THE ADVISERS ACT AND
       SECTION 42(D) OF THE INVESTMENT COMPANY ACT ENFORCING
                 COMPLIANCE WITH COMMISSION ORDER

       The Plaintiff, Securities and Exchange Commission (the “Commission”), applies to the

Court for an order pursuant to Section 20(c) of the Securities Act of 1933 (“Securities Act”), 15

U.S.C. § 77t(c), Section 21(e) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. § 78u(e)(1), Section 209(d) of the Investment Advisers Act of 1940 (“Advisers Act”), 15

U.S.C. § 80b-9(d), and Section 42(d) of the Investment Company Act of 1940 (“Investment

Company Act”), 15 U.S.C. § 80a-41(d), to enforce compliance by the Defendant, Dennis J.

Malouf (“Malouf”), with a final Commission order entered against him on July 27, 2016 and

corrected on September 13, 2016. This order required Malouf to disgorge $562,001.26, plus

prejudgment interest of $202,298.88, such prejudgment interest calculated beginning from
            Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 2 of 8




January 1, 2008, in accordance with Commission Rule of Practice 600, and to pay a civil penalty

of $75,000 plus applicable interest, and injunctive relief.


       In support of its Application, the Commission states as follows:


                                        INTRODUCTION


       1.      The Commission seeks by this Application to enforce an order of the Commission,

which found that Malouf violated Securities Act Section 17(a)(1) and 17(a)(3), Exchange Act

Section 10(b) and Rule 10b-5(a) and (c) and Advisers Act Section 206(1) and (2) and aided and

abetted and caused UASNM, Inc.’s (“UASNM”) violations of the Adviser Act Section 206(4) and

Rule 206(4)-1 thereunder and Section 207.

       2.      Malouf has failed, refused and neglected to comply with the Commission Order in

that he has not paid any portion of the disgorgement and prejudgment interest imposed upon him.

                                             PARTIES


       3.      The Commission is an agency of the United States Government.                 The

Commission’s principal office is located at 100 F Street, N.E., Washington, DC 20549.

       4.      Malouf, age 60, is a resident of Albuquerque, New Mexico.

                                 JURISDICTION AND VENUE


       5.      This Court has jurisdiction under Sections 20(c) and 22(a) of the Securities Act,

and Sections 21(e)(1) and 27(a) of the Exchange Act, Section 209(d) of the Advisers Act, and

Section 42(d) of the Investment Company Act.




                                                  2
            Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 3 of 8




       6.      Venue lies in the District of New Mexico under Section 22(a) of the Securities Act,

Section 27(a) of the Exchange Act, Section 44 of the Investment Company Act, Section 214(a) of

the Advisers Act. Malouf is “found” or is an “inhabitant” of this District.

                                  STATEMENT OF RELEVANT FACTS


       7.      The Commission Order found, in summary, that Dennis J. Malouf, the former

president and majority owner of a registered investment adviser, violated the antifraud provisions

of the federal securities laws when he failed to disclose conflicts and correct misleading statements

concerning ongoing payments that he received from the owner of a branch office of a broker-dealer

that he had once owned.

       8.      Malouf directed clients’ highly liquid, AAA-rated Treasury and agency bond

purchase transactions to his former broker-dealer, despite claims in registered investment adviser’s

Forms ADV and website that its investment advice and choice of broker-broker-dealers were

impartial and conflict-free. Malouf also failed to seek best execution for advisory clients' Treasury

and agency bond trades by directing trades to his former broker-dealer without first seeking

multiple competing bids, resulting in clients' payment of excessive commissions. Malouf also

aided and abetted and caused investment adviser's related violations.

       9.      After an administrative proceeding, an initial decision was issued on April 7, 2015,

in which the administrative law judge imposed a $75,000 civil money penalty and barred Malouf

from association with a broker, dealer, investment adviser, municipal securities dealer, municipal

advisor, transfer agent, or nationally recognized statistical rating organization for a period of

seven-and-a-half years; prohibited him from serving or acting of, or principal underwriter for, a

registered investment company or affiliated person of such investment adviser, depositor, or

                                                 3
             Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 4 of 8




principal underwriter for a period of seven-and-a-half years; and ordered him to cease and desist

from committing or causing violations of the provisions in question.

       10.      The administrative law judge declined to order disgorgement. The Division of

Enforcement appealed the administrative law judge’s imposition of seven-and-a-half year industry

bar against Malouf, instead seeking a permanent bar, and argued that disgorgement should be

ordered.

       11.      Malouf appealed both the administrative law judge’s findings of violations and

sanctions.

       12.      On July 27, 2016 (and corrected on September 13, 2016), the Commission issued

an Order finding that Malouf violated Sections 17(a)(1) and 17(a)(3) of the Securities Act; Section

10(b) of the Exchange Act and Rules l0b-5(a) and (c) thereunder; and Sections 2060) and 206(2)

of the Advisers Act. The Commission also found that Malouf aided and abetted and caused his

firm's violations of Sections 206(4) and 207 of the Advisers Act and Rule 206(4)-1(a)(5)

thereunder. The Commission ordered Malouf to disgorge $562,001.26, plus prejudgment interest

of $202,298.88 calculated from January 1, 2008, in accordance with Commission Rule of Practice

600, and to pay a civil penalty of $75,000.

       13.      The Commission also barred Malouf from association with any broker, dealer,

investment adviser, municipal securities dealer, municipal advisor, transfer agent, or nationally

recognized statistical rating organization, and from serving or acting as an employee, officer,

director, member of an advisory board, investment adviser or depositor of, or principal underwriter

for, a registered investment company or affiliated person of such investment adviser, depositor, or

principal underwriter. The Commission also prohibited, permanently, Malouf from serving or


                                                4
             Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 5 of 8




acting as an employee, officer, director, member of an advisory board, investment adviser or

depositor of or principal underwriter for, a registered investment company or affiliated person of

such investment adviser, depositor, or principal underwriter. The Commission also ordered

Malouf to cease and desist from committing or causing any violations or future violations of

Sections 17(a)(1) and 17(a)(3) of the Securities Act of 1933, Sections 10(b) Securities Exchange

Act of 1934 and Rules l0b-5(a) and (c) thereunder, and Sections 206(1), 206 (2), 206(4), and 207

of the Investment Advisers Act of 1940 and Rule 206(4)-1(a)(5) thereunder.

       14.      On July 27, 2016, the Commission stayed the monetary portion of the Order

pending the filing of a petition for review with the United States Court of Appeals and, upon the

timely filing of such a petition, pending determination of that appeal and the issuance of the court's

mandate.

       15.      On September 8, 2016, Malouf appealed the Commission’s Order to the United

States Court of Appeals for the Tenth Circuit.

       16.      On August 13, 2019, the United States Court of Appeals for the Tenth Circuit

affirmed the Commission’s Order. The mandate issued on November 4, 2019.

       17.      Malouf has not made any payment towards the Order, which remains due and

owning with additional interest continuing to accrue.

                                           ARGUMENT


       18.      The Commission brings this proceeding under Section 20(c) of the Securities Act,

Section 21(e) of the Exchange Act, Section 209(d) of the Advisers Act, and Section 42(d) of the

Investment Company Act. The Securities Act and Exchange Act provisions authorize the use of



                                                  5
              Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 6 of 8




summary proceedings, rather than plenary civil actions, to enforce Commission orders in the

district courts.

        19.        Proceedings under these provisions are summary in nature. SEC v. Vindman,

2007 WL 1074941 at *1 (S.D.N.Y. April 5, 2007); SEC v. McCarthy, 322 F.3d 650, 659 (9th

Cir. 2003). In McCarthy, the Ninth Circuit held that “summary proceedings may be ‘conducted

without formal pleadings, on short notice, without summons and complaints, generally on

affidavits, and sometimes even ex parte.’”

        20.        These proceedings are commenced by service of an order to show cause and the

application, rather than by service of a summons and a complaint. SEC v. Stoecklein, 2015 WL

6455602 at *1 (S.D. Cal. Oct. 26, 2015); SEC v. Taber, 2013 WL 6334375 at *1 (S.D.N.Y., Dec.

4, 2013); SEC v. Markowski, 2007 WL 2566247 at *1 (M.D. Fla. Aug. 31, 2007).

        21.        This proceeding, therefore, is properly commenced by service of the moving

papers and an order to show cause.

        WHEREFORE, the Commission respectfully requests:


                                                  I.


        That the Court enter an Order to Show Cause, directing Dennis J. Malouf to show cause

why this Court should not enter an Order enforcing compliance with the Commission Order.




                                                  6
           Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 7 of 8




                                               II.


       That the Court thereafter enter an Order enforcing the Commission Order and requiring:


           a. Malouf to disgorge $562,001.26, plus prejudgment interest of $202,298.88
              calculated from January 1, 2008, in accordance with Commission Rule of Practice
              600, and to pay a civil penalty of $75,000; and

           b. Compliance with the Injunctive Relief set forth in the Order.


                                              III.


       That the Court order such relief as may be necessary for enforcement of any order of this

Court as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act, 28

U.S.C. §§ 3001 – 3308.


                                              IV.


       That the Court order such relief as may be necessary for enforcement of any order of this

Court as to disgorgement and prejudgment interest through civil contempt and/or other collection

procedures authorized by law.


                                               V.


       That the Court retain jurisdiction as appropriate to assure and effect compliance with the

orders entered herein.




                                               7
   Case 1:20-mc-00019-JB Document 1 Filed 05/29/20 Page 8 of 8




                                        VI.


That the Court order such other and further relief as may be just and proper.




Dated: May 29, 2020



                              Respectfully submitted,




                              s/MICHAEL J. ROESSNER
                              MICHAEL J. ROESSNER
                              Assistant Chief Litigation Counsel
                              Division of Enforcement
                              United States Securities and Exchange Commission
                              100 F Street, NE
                              Mail Stop 5631
                              Washington, DC 20549-0022
                              RoessnerM@SEC.gov
                              Telephone: 202.551.4347
                              Facsimile: 703.813.9366
                              Attorney for Plaintiff/Judgment Creditor
                              United States Securities and Exchange Commission




                                         8
